Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about November 2, 2000, which, in a medical malpractice action, insofar as appealed from, denied defendant-appellant radiologist’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Appellant fails to establish as a matter of law that he was not presented with plaintiff’s CT scan prior to the June 18th date on which he reported his findings to the referring department of defendant hospital. Appellant submits a copy of an envelope that contained plaintiff’s CT scan films on which appellant scribbled “submitted 6/18” and a notation about his diagnosis, but it is not clear whether these remarks reflect a “submission” of the films for appellant’s review or a “submission” of his findings. Although a radiologist diagnostics report indicates that appellant reviewed and reported on the films on the 18th, this fact sheds no light on when the films were made available to him. The affidavit of appellant’s radiology expert is of no probative value, since this physician, after reviewing various documents, merely asserted in a conclusory fashion *127that appellant “did not depart from acceptable medical practice * * * and * * * read and reported on the CT scan films in a timely and correct manner.” Issues of fact also exist as to whether a radiologist reviewed the films on June 17th and, if so, whether that radiologist was appellant, who is silent about whether he worked on the 17th, and whether any untimely review of the films was a proximate cause of plaintiff’s alleged neurological injuries. Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.